Case 8:19-cv-01213-ODW-AGR Document 48 Filed 10/27/20 Page 1 of 2 Page ID #:403



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9
           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  10
  11
       WESTFIELD INSURANCE                 CASE NO. 8:19-cv-01213-ODW (AGRx)
  12   COMPANY, an Ohio corporation,
  13                 Plaintiff,            AMENDED CONSENT JUDGMENT
  14        v.
  15   HORIZON COMMUNICATIONS              Hon. Otis D. Wright, II
       TECHNOLOGIES, INC., a
  16   California corporation; HORIZON
       TELECOMMUNICATIONS
  17   CORP., a California corporation;
       SOLIS CAPITAL PARTNERS,
  18   LLC, a Delaware limited liability
       company; MICHAEL E. DEGRAW,
  19   an individual; NICOLLE S.
       DEGRAW, an individual; and DOES
  20   1 through 10, inclusive.
  21                 Defendants.
  22
  23
  24
  25
  26
  27
  28

                                           -1-
                                   AMENDED JUDGMENT
Case 8:19-cv-01213-ODW-AGR Document 48 Filed 10/27/20 Page 2 of 2 Page ID #:404



   1         Pursuant to the Stipulation for Entry of Judgment herein (ECF 39), the
   2   Application to the Clerk to Tax Costs filed September 8, 2020 (ECF 45), the Joint
   3   Motion for Award of Attorney Fees in Stipulated Amount against All Judgment
   4   Debtors (ECF 46), and the parties’ Stipulation for Attorneys’ Fees (ECF No. 47),
   5   IT IS HEREBY ORDERED AND ADJUDGED that pursuant to Plaintiff’s
   6   claims for breach of contract, the Court enters judgment in favor of
   7   Plaintiff WESTFIELD INSURANCE COMPANY and against Defendants
   8   HORIZON       COMMUNICATIONS             TECHNOLOGIES,         INC.,   HORIZON
   9   TELECOMMUNICATIONS CORP., SOLIS CAPITAL PARTNERS, LLC,
  10   MICHAEL E. DEGRAW, and NICOLLE S. DEGRAW, jointly and severally, in the
  11   principal amount of $270,839.60 plus post-judgment interest in the amount of
  12   $31,003.60, costs of court in the amount of $898.18 and attorney fees in the amount
  13   of $33,374.82, for a total of $336,116.20.
  14
  15         IT IS SO ORDERED.
  16
  17
  18   Dated: _October 27, 2020__             _______________________________
                                              Otis D. Wright, II
  19                                          United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -2-
                                     AMENDED JUDGMENT
